Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s filing of the RCE (amendments, arguments, IDS) is acknowledged.
	After the amendments, claims 1, 4, 6-10, 13, and 1-17 are pending and examined on the merits.  Claims 5 and 14-15 were cancelled without prejudice, and the subject matter therein merely amended into the base claims to which they depend – thereby not amounting to a substantive amendment that affects the disposition of any of the rejections previously of record, as the arguments thereto are not found persuasive for the reasons of record (see also previous Interview Summary).

Claim Rejections - 35 USC § 101 – Naturally Occurring Product, 
Maintained for the Reasons of Record, No Substantive Arguments;
Same Scope Previously Rejected
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, and 6-9 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) three (3) naturally occurring products:  GMI, KLH, and PHA. 
As directly stated in the instant PGPUB (20210154265, para’s 37-39), the three (3) presently claimed compounds are all naturally occurring products:
[0037] As used herein, the terms " ganoderma microsporum immunomodulatory protein" and "GMI" refer to the ganoderma microsporum immunomodulatory protein which is discloses in the 

[0038] As used herein, the terms " keyhole limpet hemocyanin" and "KLH" refer to a large, multisubunit, oxygen-carrying metalloprotein found in the hemolymph of the giant keyhole limpet (Megathura crenulata). KLH is a heterogeneous glycosylation protein consisted of a subunit which has a molecular weight of around 350,000 to 390,000 Daltons. Each protein is composed by 1 to 20 KLH monomers to form a molecular weight of around 400 kDa (KLH monomer) to 8000 kDa (which is composed of 20 KLH monomers). Each domain of a KLH's subunit contains two copper atoms that together bind to a single oxygen molecule (O.sub.2). When oxygen is bound to hemocyanin, the molecule takes on a distinctive transparent, opalescent blue color. The KLH protein is potently immunogenic but does not cause an adverse immune response in humans. KLH is purified from the hemolymph of Megathura crenulata by a series of steps that typically include ammonium sulfate precipitation and dialysis, and may involve chromatographic purification to obtain the highest purity. In some embodiment, KLH purification may also include endotoxin removal, but this step is often unnecessary because the endotoxin serves as an adjuvant when injected for antibody production. In some embodiment, KLH is a giant multimer (which is composed of 10 or 20 monomers) which has a molecular weight of around 4000 to 8000 kDa. In some embodiment, KLH is a multimer which has the molecular weight of around 8 to 10 million Daltons and 92-107S sedimentation coefficient.

[0039] As used herein, the terms " phytohemagglutinin" or "PHA" refer to a non-enzyme protein from a non-immune source isolated from the plants.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because are unaltered from their naturel state.
Response to Amendments, No Substantive Arguments – Maintained, Per Above;
Same Scope Previously Rejected

Claim Rejections - 35 USC § 112(a)(ii) – Scope of Enablement, 
Maintained for the Reasons of Record, No Substantive Arguments; 
Same Scope Previously Rejected
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or 

Claims 10, 13, and 16-17 (now amended to methods in line with cancelled claims 19-20) are rejected under 35 U.S.C. 112, first paragraph, because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The first paragraph of 35 U.S.C. 112 states, “The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same...”.   The courts have interpreted this to mean that the specification must enable one skilled in the art to make and use the invention without undue experimentation.  The courts have further interpreted undue experimentation as requiring “ingenuity beyond that to be expected of one of ordinary skill in the art” (Fields v. Conover, 170 USPQ 276 (CCPA 1971)) or requiring an extended period of experimentation in the absence of sufficient direction or guidance (In re Colianni, 195 USPQ 150 (CCPA 1977)).  Additionally, the courts have determined that “... where a statement is, on its face, contrary to generally accepted scientific principles”, a rejection for failure to teach how to make and/or use is proper (In re Marzocchi, 169 USPQ 367 (CCPA 1971).   Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Colianni, 195 USPQ 150, 153 (CCPA 1977), have been clarified by the Board of Patent Appeals and Interferences in Ex parte Forman, 230 USPQ 546 (BPAI 1986), and are summarized in In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed Cir. 1988).  Among the factors are the nature of the invention, the state of the prior art, the predictability or lack thereof in the art, the amount of direction or guidance present,  the presence or absence of working examples, the breadth of the claims, and the quantity of experimentation needed.  

Applicants have reasonably demonstrated/disclosed and enabled that the combination claimed of GMI and/or KLH and/or PHA may be used for treating certain carcinoma’s.  However, the claims also encompass using the same to treat “any” carcinoma; which is clearly beyond the scope of the instantly disclosed/claimed invention.  Thus, the instant disclosure fails to meet the enablement requirement for the latter, for the following reasons:
	The state of the prior art and the predictability or lack thereof in the art:   A search if the prior art was not found to teach what scope of carcinomas GMI and/or KLH and/or PHA can 
	The amount of direction or guidance present and the presence or absence of working examples:   Enablement must be provided by the specification unless it is well known in the art.  In re Buchner 18 USPQ 2d 1331 (Fed. Cir. 1991).  The specification describes that certain types of lung carcinoma by example are capable of being treated by any one of the claimed GMI, KLH, PHA or a combination of two or all three:
[0093] Please refer to FIGS. 2C-2F, the treatments with PBMCs were marked as PBMC+PHA group, PBMC+KLH group, PBMC+GMI group and PBMC+pharmaceutical composition group. The results of FIG. 2C which presented a single experiment analyzed by the flow cytometer under low-does treatments with PBMCs show that the rates of cell cytotoxicity of the control group, PBMC+PHA group, PBMC+KLH group, PBMC+GMI group and PBMC+pharmaceutical composition group treatments are 0.9%, 4.7%, 2.7%, 18.6% and 22.5%, respectively. The results of FIG. 2E which presented the data of the rates of cell cytotoxicity statistics from three independent experiments analyzed by the flow cytometer under low-dose treatments with PBMCs show that PHA group treatment causes a small part of lung cancer cell cytotoxicity; KLH group treatment has no effect on lung cancer cell cytotoxicity; GMI group treatment causes higher lung cancer cell cytotoxicity than that of PHA group; and pharmaceutical composition group treatment causes higher lung cancer cell cytotoxicity than that of GMI group. This result shows that compared with PHA group, KLH group and GMI group treatments, pharmaceutical composition group (PHA+KLH+GMI) treatment with PBMCs has significantly higher cell cytotoxicity of lung cancer cells, which means pharmaceutical composition group treatment significantly caused lung cancer cells apoptosis, so as to has better treatment efficacy for lung cancer treatment. In addition, the results of FIG. 2D which presented a single experiment analyzed by the flow cytometer under high-dose treatments with PBMCs show that the rates of cell cytotoxicity of the control group, PHA group, KLH group, GMI group and pharmaceutical composition group treatments are 0.9%, 13.9%, 4.7%, 48.6% and 55%, respectively. The results of FIG. 2F which presented the data of the rates of cell cytotoxicity statistics from three independent experiments analyzed by the flow cytometer under high-dose treatments with PBMCs show that PHA group treatment causes a small part of lung cancer cell cytotoxicity; KLH group treatment has no effect on lung cancer cell cytotoxicity; GMI group treatment causes higher lung cancer cell cytotoxicity than that of PHA group; and pharmaceutical composition group treatment causes higher lung cancer cell cytotoxicity than that of GMI group. This result shows that compared with PHA group, KLH group and GMI group treatments, pharmaceutical composition group (PHA+KLH+GMI) 

However, the few tests results shown do not convey that any one or all three of these claimed compounds can treat ‘any’ carcinoma.
	The breadth of the claims and the quantity of experimentation needed:  Given the breadth of the claims, absent sufficient enabling teachings in the specification to overcome the teachings of unpredictability found in the art; it would require undue experimentation by one of skill in the art to be able to practice the invention commensurate in scope with the claims.
Response to Amendments, No Substantive Arguments – Maintained, Per Above

Claim Rejections - 35 USC § 103 – Maintained, Reasons of Record
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-10, 13, and 16-17 remain rejected under 35 U.S.C. 103 as being unpatentable over Hsu (U.S. Patent Publication No. 2017008004) in view of Ahmed (U.S. Patent Publication No. 20130034573) and further in view of Shuai (CN 1439425).
Hsu teach treatment of lung cancer with GMI (abstract), the first instantly claimed agent.
Ahmed teach treatment of lung cancer with KLH (abstract), the second instantly claimed agent.
Shaui teach preparation of an anti-cancer composition comprising PHA (abstract), the third instantly claimed agent:
“An anticancer medicine is prepared from phytohemagglutinin, PHA, especially the phytohemagglutinin-P, PHA-P, which can externally and nonspecifically activate human T lymphocyte is disclosed. It can be used to treat the cancer which has been transferred via lymphoglandula by direct injection in the lymphoglandula.”.
As a matter of law, "it is prima facie obvious to combine two compositions each of whichis taught by the prior art to be useful for the same purpose, in order to form a third compositionwhich is to be used for the very same purpose." In re Susi, 169 USPQ 423, 426(CCPA 1971); In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). As a result, it would havenecessarily been prima facie obvious to one of ordinary skill in the art to combine the three compositions to arrive at the instant invention to treat e.g. lung cancer.

A.Optimization Within Prior Art Conditions or Through Routine Experimentation 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). 
[ ]
In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017). See also In re Van Os, 844 F.3d 1359,1361,121 USPQ2d 1209, 1211 (Fed. Cir. 2017 ("Absent some articulated rationale, a finding that a combination of prior art would have been ‘common sense’ or ‘intuitive’ is no different than merely stating the combination ‘would have been obvious.’"); Arendi S.A.R.L. v. Apple Inc., 832 F.3d 1355, 1362, 119 USPQ2d 1822 (Fed. Cir. 2016) ("[R]eferences to ‘common sense’ … cannot be used as a wholesale substitute for reasoned analysis and evidentiary support … ."). 
The Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. 
A.Showing That the Range Is Critical 
Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916) (a patent based on a change in the proportions of a prior product or process (changing from 4-10% oil to 1% oil) must be confined to the proportions that were shown to be critical (1%)); In re Scherl, 156 F.2d 72, 74-75, 70 USPQ 204, 205 (CCPA 1946) ("Where the issue of criticality is involved, the applicant has the burden of establishing his position by a proper showing of the facts upon which he relies."); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933) ("It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree."); In re Wells, 56 F.2d 674, 675 (CCPA 1932) ("Changes in proportions of agents used in combinations . . . in order to be patentable, must be critical as compared with the proportions of the prior processes."); E.I. DuPont de Nemours & Company v. Synvina C.V., 904 F.3d 996, 1006, 128 USPQ2d 1193, 1201 (Fed. Cir. 2018.)("[A] modification of a process parameter may be patentable if it ‘produce[s] a new and unexpected result which is different in kind and not merely in degree from the results of the prior art." (citing Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

 	Thus, for the reasons of record, the instantly claimed invention is found prima facie obvious.
Response to Amendments/Arguments
	Applicant’s amendments and arguments have been fully considered but are not found persuasive.  Claims 5 and 14-15 were cancelled without prejudice, and the subject matter therein merely amended into the base claims to which they depend – thereby not amounting to a 
While base claims 1 and 10 have now been amended commensurate in scope with the combination tested (triple not double combination), they have not been as to the amounts/concentrations tested.  The prior art combination applied remains fully applicable for the reasons of record that it is prima facie obvious to combine one or more agents for the same use, here known cancer agents in combination for treating cancer (In re Kerhoven/Susi).  The expectation is that such may lead to at least additive results.
As before, applicant’s next argument asserts ‘unexpected results’ of synergism having been achieved that applicant feels traverse the prima facie case of obviousness.  In this regard, response page 6 closes by adding that the examiner misinterpreted para 128 of the specification as not actually being directed to a ‘control’ also achieving synergistic results but rather the claimed combination without PBMC’s (peripheral blood mononuclear cells).  Presuming this is the case, such is a moot point, as bearing no impact on the results.  
Taking a closer look at the actual results of each of the 3 agents alone (PHA, KLH, GMI) versus the combination of all three (3) agents in combination with PBMC’s to evaluate the cytotoxic effect of such against lung cancer cells, the combination is not found to rise to the level of an ‘additive’ effect, let alone a ‘synergistic’ effect, whether in low or high dose (see results highlighted below; where the combination of all 3 barely rises above that of GMI alone) per paragraph 93:
[0093] Please refer to FIGS. 2C-2F, the treatments with PBMCs were marked as PBMC+PHA group, PBMC+KLH group, PBMC+GMI group and PBMC+pharmaceutical composition group. The results of FIG. 2C which presented a single experiment analyzed by the flow cytometer under low-does treatments with 4.7%, 2.7%, 18.6% and 22.5%, respectively. The results of FIG. 2E which presented the data of the rates of cell cytotoxicity statistics from three independent experiments analyzed by the flow cytometer under low-dose treatments with PBMCs show that PHA group treatment causes a small part of lung cancer cell cytotoxicity; KLH group treatment has no effect on lung cancer cell cytotoxicity; GMI group treatment causes higher lung cancer cell cytotoxicity than that of PHA group; and pharmaceutical composition group treatment causes higher lung cancer cell cytotoxicity than that of GMI group. This result shows that compared with PHA group, KLH group and GMI group treatments, pharmaceutical composition group (PHA+KLH+GMI) treatment with PBMCs has significantly higher cell cytotoxicity of lung cancer cells, which means pharmaceutical composition group treatment significantly caused lung cancer cells apoptosis, so as to has better treatment efficacy for lung cancer treatment. In addition, the results of FIG. 2D which presented a single experiment analyzed by the flow cytometer under high-dose treatments with PBMCs show that the rates of cell cytotoxicity of the control group, PHA group, KLH group, GMI group and pharmaceutical composition group treatments are 0.9%, 13.9%, 4.7%, 48.6% and 55%, respectively. The results of FIG. 2F which presented the data of the rates of cell cytotoxicity statistics from three independent experiments analyzed by the flow cytometer under high-dose treatments with PBMCs show that PHA group treatment causes a small part of lung cancer cell cytotoxicity; KLH group treatment has no effect on lung cancer cell cytotoxicity; GMI group treatment causes higher lung cancer cell cytotoxicity than that of PHA group; and pharmaceutical composition group treatment causes higher lung cancer cell cytotoxicity than that of GMI group. This result shows that compared with PHA group, KLH group and GMI group treatments, pharmaceutical composition group (PHA+KLH+GMI) treatment with PBMCs has significantly higher cell cytotoxicity of lung cancer cells, which means pharmaceutical composition group treatment significantly caused lung cancer cells apoptosis, so as to has better treatment efficacy for lung cancer treatment. Compared with the result of low-dose treatment with PBMCs in FIG. 2E, the result of high-dose treatment with PBMCs in FIG. 2F shows that the apoptosis of lung cancer cells would increase significantly when the dose of pharmaceutical composition increased.

Thus, the rejection is maintained for the reasons for record.

Prior Art Made of Record, But Not Needed to Be Relied Upon - New IDS Submission
Further Evidence of Prima Facie Obviousness of Instantly Claimed Combination;
E.g. GMI In Combination with Other Anti-Cancer Agents to Treat i.e. Lung Cancer (Including Synergistically)
Note:  See below Derwent Patent-Family Chain revealed as to Patent ‘238 citing the IDS reference to     TW 201200149).  As recited in ‘429, the prior art had previously expressly taught the combination GMI with other anticancer agent(s).  Of note, applicant in the instant test data found GMI to be the most effective of the three (3) anti-cancer agents presently claimed in combination (see highlighted results in section above).  The IDS reference ‘429 found in at least one tested combination that GMI even achieved synergistic effects in combination with another anti-cancer agent (see para’s 33 52, and 55; emphasis by examiner):

[0033] In another embodiment, the GMI a recombinant thereof can be combined with an anti-cancer agent for combination therapy in cancer and/or cancer invasion and metastasis. CMI a recombinant thereof also can be combined with an anti-cancer agent as a pharmaceutical composition. That is, the invention provides a pharmaceutical composition comprising GMI a recombinant thereof and an anti-cancer agent and the composition can treat and/or prevent cancer or treat and/or prevent cancer metastasis or invasion. Preferably, the cancer is lung cancer (more preferably, non-small lung carcinoma, NSCLC), squamous cell carcinomas of the lung, head and neck, breast cancer, ovarian cancer, prostate cancer, gastric carcinoma, cervical cancer, esophageal carcinoma, bladder cancer, brain cancer, liver cancer, or colon cancer. Particularly, the composition preferably exhibits a synergistic efficacy. [ ]

[0052] CaLu-1 cells were co-treated with various concentrations of cisplatin (0, 2.5, 5, 10, 20 .mu.M) and GMI from Ganoderma microsporum (0, 4, 8 and 16 .mu.g/mL) for 48 h followed by MTT assay to estimate cell viability. The synergistic effect was determined after co-treated Cisplatin and GMI. 

[0055] As shown in FIG. 7, the combination of GMI and cisplatin exhibits a synergistic effect and the amount of cisplatin can be largely reduced when it is combinatorially used with GMI. For example, 2.5 .mu.M cisplatin in combination with 16 .mu.g/ml GMI can achieve about 50% cell viability, whereas cisplatin alone needs about 10 .mu.M to achieve the same viability.

			
DERWENT-ACC-NO:
2012-A03355
DERWENT-WEEK:
201412
Copyright <2022 Thomson Reuters
TITLE:
Inhibiting epidermal growth factor (EGF) receptor activity comprises contacting an EGF receptor with an immunomodulatory protein from Ganoderma microsporum


INVENTOR:
KO J; KO J L


PATENT-ASSIGNEE:
MYCOMAGIC BIOTECHNOLOGY CO LTD[MYCON] 


PRIORITY-DATA:
2010US-826230 (June 29, 2010) 


PATENT-FAMILY:
PUB-NO
PUB-DATE
LANGUAGE
US 20110318429 A1 
December 29, 2011 
EN 


TW 201200149 A 
January 1, 2012 
ZH 


US 8476238 B2 
July 2, 2013 
EN 


TW 414307 B1 
November 11, 2013 
ZH 




Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654